                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


ROBERT LEE STINSON,

            Plaintiff,

      v.                                        Case No. 2:09-cv-1033-PP

JAMES GAUGER, et al.,

            Defendants.



                     PLAINTIFF’S PROPOSED VERDICT FORM




      Case 2:09-cv-01033-PP Filed 01/31/19 Page 1 of 5 Document 265-12
       We, the jury, find as follows on the claims of the Plaintiff, Robert Lee Stinson, against
the Defendants Gauger, Johnson and Rawson:


QUESTION NO. 1: UNDER COLOR OF STATE LAW

Did Defendant Lowell T. Johnson act under color of state law during the investigation into
the murder of Ione Cychosz?

Answer:                YES                    NO




QUESTION NO. 2: UNDER COLOR OF STATE LAW

Did Defendant Raymond Rawson act under color of state law during the investigation into
the murder of Ione Cychosz?

Answer:                YES                    NO




QUESTION NO. 3: DUE PROCESS

Did any of the following Defendants violate Plaintiff’s right to due process?

Answer:        a.     James Gauger                           YES                    NO

               b.     Dr. Lowell T. Johnson                  YES                    NO

               c.     Dr. Raymond Rawson                     YES                    NO



QUESTION NO. 4: FEDERAL MALICIOUS PROSECUTION

Did any of the following Defendants violate Plaintiff’s constitutional right to be free from
malicious prosecution?

Answer:        a.     James Gauger                           YES                    NO

               b.     Dr. Lowell T. Johnson                  YES                    NO

               c.     Dr. Raymond Rawson                     YES                    NO




        Case 2:09-cv-01033-PP Filed 01/31/19 Page 2 of 5 Document 265-12
QUESTION NO. 5: ILLEGAL DETENTION

Did any of the following Defendants cause Plaintiff to be detained without probable cause?

Answer:       a.     James Gauger                         YES                   NO

              b.     Dr. Lowell T. Johnson                YES                   NO

              c.     Dr. Raymond Rawson                   YES                   NO




QUESTION NO. 6: FAILURE TO INTERVENE

Did any of the following Defendants fail to intervene to prevent another Defendant from
violating Plaintiff’s constitutional rights?


Answer:       a.     James Gauger                         YES                   NO

              b.     Dr. Lowell T. Johnson                YES                   NO

              c.     Dr. Raymond Rawson                   YES                   NO




QUESTION NO. 7: AGREEMENT TO VIOLATE RIGHTS

Did any of the following Defendants reach an agreement with another Defendant to violate
Plaintiff’s constitutional rights?

Answer:       a.     James Gauger                         YES                   NO

              b.     Dr. Lowell T. Johnson                YES                   NO

              c.     Dr. Raymond Rawson                   YES                   NO




       Case 2:09-cv-01033-PP Filed 01/31/19 Page 3 of 5 Document 265-12
QUESTION NO. 8: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

Did any of the following Defendants intentionally inflict emotional harm on Plaintiff?

Answer:       a.     James Gauger                        YES                  NO

              b.     Dr. Lowell T. Johnson               YES                  NO

              c.     Dr. Raymond Rawson                  YES                  NO




QUESTION NO. 9: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

Did any of the following Defendants negligently inflict emotional harm on Plaintiff?

Answer:       a.     James Gauger                        YES                  NO

              b.     Dr. Lowell T. Johnson               YES                  NO

              c.     Dr. Raymond Rawson                  YES                  NO



QUESTION NO. 10: MALICIOUS PROSECUTION UNDER WISCONSIN STATE LAW

Did any of the following Defendants violate Plaintiff’s rights under Wisconsin law to be
free from malicious prosecution?

Answer:       a.     James Gauger                        YES                  NO

              b.     Dr. Lowell T. Johnson               YES                  NO

              c.     Dr. Raymond Rawson                  YES                  NO




       Case 2:09-cv-01033-PP Filed 01/31/19 Page 4 of 5 Document 265-12
                                   Compensatory Damages

       We, the jury, award the Plaintiff, Robert Lee Stinson, compensatory damages in the

amount of $                                                .



                                       Punitive Damages

       We, the jury, award the Plaintiff, Robert Lee Stinson, punitive damages against James

Gauger in the amount of $                                                 .

       We, the jury, award the plaintiff, Jacques Rivera, punitive damages against Dr. Lowell T.

Johnson in the amount of $                                                .

       We, the jury, award the plaintiff, Jacques Rivera, punitive damages against Dr.

Raymond Rawson in the amount of $                                                        .



Please sign and date the form below:


Presiding juror




        Case 2:09-cv-01033-PP Filed 01/31/19 Page 5 of 5 Document 265-12
